Exhibit 10.1

 

SECOND AMENDMENT TO REVOLVING CREDIT

AND SECURITY AGREEMENT

 

This Second Amendment to Revolving Credit and Security Agreement (the “Second
Amendment”), is made this 30th day of September, 2010 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, INC., a corporation organized under the laws of the State of Colorado
(“Retail”), CROCS ONLINE, INC., a corporation organized under the laws of the
State of Colorado (“Online”), OCEAN MINDED, INC., a corporation organized under
the laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”), BITE,
INC., a corporation organized under the laws of the State of Colorado (“Bite”,
together with Crocs, Retail, Online, Ocean, Jibbitz and each other Person joined
as a borrower from time to time to the Loan Agreement (as defined below),
collectively “Borrowers” and each a “Borrower”), the financial institutions
which are now or which hereafter become a party hereto (collectively, the
“Lenders” and each individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).

 

BACKGROUND

 

A.                                   On September 25, 2009, Borrowers, Lenders
and Agent entered into, inter alia, that certain Revolving Credit and Security
Agreement (as same has been or may hereafter be amended, modified, renewed,
extended, restated or supplemented from time to time, the “Loan Agreement”) to
reflect certain financing arrangements among the parties thereto.  The Loan
Agreement and all other documents executed in connection therewith to the date
hereof are collectively referred to as the “Existing Financing Agreements”.  All
capitalized terms used and not otherwise defined herein shall have the meaning
ascribed thereto in the Loan Agreement, as amended hereby.

 

B.                                     Borrowers have requested and Agent and
Lenders have agreed to modify certain terms and provisions of the Loan Agreement
on the terms and subject to the conditions contained in this Second Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                        Amendments to Loan Agreement.

 

(a)                                 
Definitions.                                  Upon the Effective Date (as
defined below), Section 1.2 of the Loan Agreement shall be amended by deleting
the definitions of “Letter of Credit Sublimit”, “Permitted Acquisitions”, and
“Revolving Interest Rate” and replacing each as follows:

 

“Letter of Credit Sublimit” shall mean $10,000,000.

 

“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person so long as: (a) after giving effect to such
acquisition, Borrowers have Undrawn Availability of $5,000,000; (b) the total
costs and liabilities (including without limitation, all assumed liabilities,
all earn-out payments, deferred payments and the value of any

 

--------------------------------------------------------------------------------


 

other stock or assets transferred, assigned or encumbered with respect to such
acquisitions) of all such acquisitions do not exceed $10,000,000 for any single
acquisition or $20,000,000 in any fiscal year commencing with the fiscal year
ending December 31, 2010; (c) with respect to the acquisition of Equity
Interests, (i) such acquired company shall be added as a Borrower to this
Agreement and be jointly and severally liable for all Obligations, and (ii)
Agent shall be granted a first priority lien in all assets of such acquired
company; (d) the acquired company or property is used or useful in the same or a
similar line of business as the Borrowers were engaged in on the Closing Date
(or any reasonable extensions or expansions thereof); (e) Agent shall have
received a first-priority security interest in all acquired assets or Equity
Interests, subject to documentation satisfactory to Agent; (f) the board of
directors (or other comparable governing body) of such company shall have duly
approved the transaction; (g) the Borrowers shall have delivered to Agent (i) a
pro forma balance sheet and pro forma financial statements and a Compliance
Certificate demonstrating that, upon giving effect to such acquisition on a pro
forma basis, the Borrowers would be in compliance with the financial covenants
set forth in Section 6.5 as of the most recent fiscal quarter end and
(ii) audited financial statements of the acquired entity for the two most recent
fiscal years then ended, in form and substance reasonably acceptable to Agent,
audited in accordance with GAAP; (h) if such acquisition includes general
partnership interests or any other Equity Interest that does not have a
corporate (or similar) limitation on liability of the owners thereof, then such
acquisition shall be effected by having such Equity Interests acquired by a
corporate holding company directly or indirectly wholly-owned by a Borrower and
newly formed for the sole purpose of effecting such acquisition; (i) no assets
acquired in any such transaction(s) shall be included in the Formula Amount
until Agent has received an audit of such assets, in form and substance
acceptable to Agent; and (j) no Default or Event of Default shall have occurred
or will occur after giving pro forma effect to such acquisition. For the
purposes of calculating Undrawn Availability under this definition, any assets
being acquired in the proposed acquisition shall be included in the Formula
Amount on the date of closing so long as Agent has received an audit of such
assets as set forth in clause (i) above and so long as such assets satisfy the
applicable eligibility criteria.

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus one and one half of one percent (1.50%) with
respect to Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus three
percent (3.00%) with respect to Eurodollar Rate Loans.

 

(b)                                 New Definitions.       Upon the Effective
Date (as defined below), Section 1.2 of the Loan Agreement shall be amended by
adding the following definition in the appropriate alphabetical sequence:

 

2

--------------------------------------------------------------------------------


 

“Eligible Credit Insurance Receivables” shall mean Eligible Receivables for
which the Customer is located inside the continental United States and which are
supported by credit insurance: (a) naming Agent as the beneficiary thereof, (b) 
in amounts acceptable to Agent in its Permitted Discretion, (c) which is in form
and substance satisfactory to Agent in its Permitted Discretion, and (d) copies
of which have been delivered to Agent.

 

(c)                                  Section 2.1(a)(y)(i). Upon the Effective
Date, Section 2.1(a)(y)(i) shall be amended and restated in its entirety as
follows:

 

(i)                                     up to (A) eighty five percent (85%),
subject to the provisions of Section 2.1(b) hereof, of Eligible Receivables, and
(B) ninety percent (90%) (without duplication), subject to the provisions of
Section 2.1(b) hereof, of Eligible Credit Insurance Receivables (collectively,
the “Receivables Advance Rate”), plus

 

(d)                                 Section 2.1(c).                     Upon the
Effective Date, Section 2.1(c) of the Loan Agreement shall be amended and
restated in its entirety as follows:

 

(c)                                  Sublimit for Revolving Advances made
against Eligible Inventory. The aggregate amount of Revolving Advances made to
Borrowers against (i) Eligible Inventory shall not exceed in the aggregate at
any time outstanding, $20,000,000, and (ii) Eligible Inventory in-transit shall
not exceed in the aggregate, at any time outstanding $2,000,000.

 

(e)                                  Section 3.2(a).  Upon the Effective Date,
the first sentence of Section 3.2(a) of the Loan Agreement shall be amended and
restated in its entirety as follows:

 

(a)                                  Borrowers shall pay (x) to Agent, for the
ratable benefit of Lenders, fees for each Letter of Credit for the period from
and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by two and one-half of one percent
(2.50%) per annum, such fees to be calculated on the basis of a 360-day year for
the actual number of days elapsed and to be payable quarterly in arrears on the
first day of each quarter and on the last day of the Term, and (y) to the
Issuer, a fronting fee of one quarter of one percent (0.25%) per annum, together
with any and all administrative, issuance, amendment, payment and negotiation
charges with respect to Letters of Credit and all fees and expenses as agreed
upon by the Issuer and the Borrowing Agent in connection with any Letter of
Credit, including in connection with the opening, amendment or renewal of any
such Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”).

 

3

--------------------------------------------------------------------------------


 

(f)                                    Section 3.4(a).  Upon the Effective Date,
Section 3.4(a) of the Loan Agreement shall be amended and restated in its
entirety as follows:

 

(a)                                  Borrowers shall pay Agent a collateral
monitoring fee equal to $1,000 per month commencing on the first day of the
month following the Closing Date and on the first day of each month thereafter
during the Term; provided, however, that if Borrowers are required to deliver
weekly Borrowing Base Certificates in accordance with Section 9.2 hereof, then
Borrowers shall pay Agent a collateral monitoring fee equal to $2,000 per
month.  The collateral monitoring fee shall be deemed earned in full on the date
when same is due and payable hereunder and shall not be subject to rebate or
proration upon termination of this Agreement for any reason.

 

(g)                                 Section 3.4(b).  Upon the Effective Date,
Section 3.4(b) of the Loan Agreement shall be amended and restated in its
entirety as follows:

 

(b)                                 Borrowers shall pay to Agent on the first
day of the month following the month in which Agent performs any collateral
evaluation — namely any field examination, collateral analysis or other business
analysis, the need for which is to be determined by Agent and which evaluation
is undertaken by Agent or for Agent’s benefit — a collateral evaluation fee in
an amount equal to $850 per day for each person employed to perform such
evaluation, plus all reasonable costs and disbursements incurred by Agent in the
performance of such examination or analysis; provided, however, that so long as
no Default or Event of Default has occurred and is continuing, Borrowers shall
not be obligated to pay for more than one (1) collateral evaluation fee
semi-annually, unless the Borrowers are required to deliver weekly Borrowing
Base Certificates in accordance with Section 9.2 hereof, then, in such case,
Borrowers shall not be obligated to pay for more than one (1) collateral
evaluation fee every one hundred twenty (120) days.

 

(h)                                 Section
7.1.                                     Upon the Effective Date, Section 7.1 of
the Loan Agreement shall be amended and restated in its entirety as follows:

 

7.1                                 Merger, Consolidation, Acquisition and Sale
of Assets.

 

(a)                                  Enter into any merger, consolidation or
other reorganization with or into any other Person or acquire all or a
substantial portion of the assets or Equity Interests of any Person or permit
any other Person to consolidate with or merge with it except: (i) any Borrower
may merge or consolidate with or into another Borrower; (ii) any Borrower may
acquire all of the assets or Equity Interests of another Borrower; (iii)
Permitted Acquisitions; and (iv) as permitted by Section 7.7(iii) of this
Agreement.

 

(b)                                 Sell, lease, transfer or otherwise dispose
of any of its properties or assets, except (i) dispositions of Inventory and
Equipment to the extent expressly permitted by Section 4.3, (ii) sales or
dispositions of assets or

 

4

--------------------------------------------------------------------------------


 

Subsidiaries not to exceed $10,000,000 in any calendar year commencing with the
fiscal year ending December 31, 2010 and only so long as the net proceeds of
such sales or disposition are paid to Agent in accordance with Section 2.21, and
(iii) any other sales or dispositions expressly permitted by this Agreement

 

(i)                                     Section
7.3.                                   Upon the Effective Date, Section 7.3 of
the Loan Agreement shall be amended and restated in its entirety as follows:

 

7.3                                 Guarantees.  Become liable upon the
obligations or liabilities of any Person by assumption, endorsement or guaranty
thereof or otherwise (other than to Lenders) except (a) the endorsement of
checks in the Ordinary Course of Business, and (b) guarantees by Borrowers of
the obligations of any other Borrower.

 

(j)                                     Section 7.5.
                                Upon the Effective Date, Section 7.5 of the Loan
Agreement shall be amended and restated in its entirety as follows:

 

7.5                                 Loans.            Make advances, loans or
extensions of credit to any Person, including any Parent, Subsidiary or
Affiliate except (i) as otherwise permitted by this Agreement, (ii) as disclosed
on Schedule 7.5, (iii) the extension of commercial trade credit in connection
with the sale of Inventory in the Ordinary Course of Business, and (iv)
intercompany loans to Foreign Subsidiaries to the extent that (a) such
intercompany loans do not exceed $20,000,000 in the aggregate outstanding at any
time during the Term, (b) no Default or Event of Default has occurred or would
occur after giving pro forma effect to such intercompany loans, and (c) at the
time of and after giving pro forma effect to such intercompany loans, Borrowers
would have Undrawn Availability of not less than $5,000,000.

 

(k)                                  Section
7.7.                                   Upon the Effective Date, Section 7.7 of
the Loan Agreement shall be amended and restated in its entirety as follows:

 

7.7                                 Dividends.
                                   Declare, pay or make any dividend or
distribution on any Equity Interests of any Borrower (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any Equity Interest, or of any options to purchase or
acquire any Equity Interest of any Borrower, except (i) dividends or
distributions declared, paid or made in favor of another Borrower, (ii) any
purchase, redemption or retirement in connection with a transaction permitted by
Section 7.1(a), and (iii) any purchase, redemption or retirement of Equity
Interests of any Borrower so long as such purchase, redemption or retirement is
not made with the proceeds of any Advances and the amount of such purchases,
redemptions or retirements does not exceed $25,000,000 in the aggregate in any
calendar year.

 

5

--------------------------------------------------------------------------------


 

(l)                                     Section
7.8.                                   Upon the Effective Date, Section 7.8 of
the Loan Agreement shall be amended and restated in its entirety as follows:

 

7.8                                 Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness (exclusive of trade debt (including
inter-company trade debt), accrued expenses, current and deferred tax
liabilities, and accrued restructuring charges, in each case in accordance with
the past practices of Borrowers existing as of the Closing Date) except in
respect of: (i) Indebtedness to Lenders; (ii) Indebtedness incurred for Capital
Expenditures permitted under Section 7.6 hereof; and (iii) Indebtedness owing to
Foreign Subsidiaries to the extent that such Indebtedness is subordinated to the
Obligations pursuant to a subordination agreement substantially in the form
attached hereto as Exhibit 7.8 and such Indebtedness does not exceed $25,000,000
at any time outstanding.

 

(m)                               Section 7.10(x).                Upon the
Effective Date, clause (x) of Section 7.10 of the Loan Agreement shall be
amended and restated in its entirety as follows:

 

(x)  as permitted by Sections 7.1(a), 7.3, 7.4(a), 7.5, 7.7 and 7.8;

 

(n)                                 Section 7.17.                            
Upon the Effective Date, Section 7.17 of the Loan Agreement shall be amended and
restated in its entirety as follows:

 

7.17                           Prepayment of Indebtedness.  At any time,
directly or indirectly, prepay any Indebtedness (other than to Lenders), or
repurchase, redeem, retire or otherwise acquire any Indebtedness of any
Borrower, except the prepayment of Indebtedness permitted by Section 7.8(iii) of
this Agreement to the extent permitted in the applicable subordination
agreement.

 

(o)                                 Section
9.2.                                   Upon the Effective Date, the first
sentence of Section 9.2 of the Loan Agreement shall be amended and restated in
its entirety as follows:

 

9.2                                 Schedules.  Deliver to Agent on or before
the twentieth (20th) day of each month as and for the prior month (a) accounts
receivable ageings inclusive of reconciliations to the general ledger, (b)
accounts payable schedules inclusive of reconciliations to the general ledger,
(c) Inventory reports and (d) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent’s rights
under this Agreement); provided however that, if for any period of five (5)
consecutive Business Days, Borrowers Undrawn Availability is less than
$5,000,000, then, until such time as Borrowers have Undrawn Availability in
excess of $5,000,000 for each day during a consecutive three month period,
Borrowers shall deliver a Borrowing Base Certificate on or before Tuesday of
each week, calculated as of the last day of the prior week.

 

(p)                                 Section 10.6.                            
Upon the Effective Date, Section 10.6 of the Loan Agreement shall be amended and
restated in its entirety as follows:

 

6

--------------------------------------------------------------------------------


 

10.6                           Judgments.  Any judgment or judgments are
rendered against any Borrower in an aggregate amount in excess of $2,500,000 or
against all Borrowers in an aggregate amount in excess of $5,000,000 and (i)
enforcement proceedings shall have been commenced by a creditor upon such
judgment, (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any such judgment results in the
creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

 

(q)                                 Section 10.19.  Upon the Effective Date,
Section 10.19 of the Loan Agreement shall be deleted in its entirety.

 

(r)                                    Section 13.1.  Upon the Effective Date,
Section 13.1 of the Loan Agreement shall be amended and restated in its entirety
as follows:

 

13.1                           Term.                  This Agreement, which
shall inure to the benefit of and shall be binding upon the respective
successors and permitted assigns of each Borrower, Agent and each Lender, shall
become effective on the date hereof and shall continue in full force and effect
until September 24, 2014 (the “Term”) unless sooner terminated as herein
provided.  Borrowers may terminate this Agreement at any time upon ninety (90)
days’ prior written notice upon payment in full of the Obligations.  In the
event the Obligations are prepaid in full prior to the last day of the Term (the
date of such prepayment hereinafter referred to as the “Early Termination
Date”), Borrowers shall pay to Agent for the benefit of Lenders an early
termination fee in an amount equal to (y) two percent (2.0%) of the Maximum
Revolving Advance Amount if the Early Termination Date occurs on or prior to
September 24, 2011, and (z) one percent (1.0%) of the Maximum Revolving Advance
Amount if the Early Termination Date occurs after September 24, 2011 through and
including September 24, 2012.

 

Section 2.                                          Amendments to Schedules to
the Loan Agreement.  Each of Schedule 4.5, Schedule 4.15(h), and Schedule 5.9 to
the Loan Agreement is hereby amended and restated in its entirety with Schedule
4.5, Schedule 4.15(h), and Schedule 5.9 attached hereto, respectively.

 

Section 3.                                          Condition Precedent.  This
Second Amendment shall be effective upon (the “Effective Date”) Agent’s receipt
of:

 

(a)                                  this Second Amendment fully executed by the
Borrowers;

 

(b)                                 a fully executed copy of that certain
Copyright Security Agreement, in form and substance reasonably satisfactory to
Agent; and

 

(c)                                  a fully executed copy of a Supplement to
Trademark and Patent Security Agreement, in form and substance satisfactory to
Agent.

 

7

--------------------------------------------------------------------------------


 

Section 4.                                          Representations and
Warranties.  Each Borrower:

 

(a)                                  reaffirms all representations and
warranties made to Agent and Lenders under the Loan Agreement and all of the
other Existing Financing Agreements and confirms that all are true and correct
in all material respects as of the date hereof (except to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such other specific date);

 

(b)                                 reaffirms all of the covenants contained in
the Loan Agreement, covenants to abide thereby until satisfaction in full of the
Obligations and termination of the Loan Agreement;

 

(c)                                  represents and warrants that no Default or
Event of Default has occurred and is continuing under any of the Existing
Financing Agreements;

 

(d)                                 represents and warrants that it has the
authority and legal right to execute, deliver and carry out the terms of this
Second Amendment, that such actions were duly authorized by all necessary
limited liability company or corporate action, as applicable, and that the
officers executing this Second Amendment on its behalf were similarly authorized
and empowered, and that this Second Amendment does not contravene any provisions
of its certificate of incorporation or formation, operating agreement, bylaws,
or other formation documents, as applicable, or of any contract or agreement to
which it is a party or by which any of its properties are bound; and

 

(e)                                  represents and warrants that this Second
Amendment and all assignments, instruments, documents, and agreements executed
and delivered in connection herewith, are valid, binding and enforceable in
accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally.

 

Section 5.                                          General Provisions.

 

(a)                                  Payment of Expenses.  Borrowers shall pay
or reimburse Agent and Lenders for its reasonable attorneys’ fees and expenses
in connection with the preparation, negotiation and execution of this Second
Amendment and the documents provided for herein or related hereto.

 

(b)                                 Reaffirmation of Loan Agreement.  Except as
modified by the terms hereof, all of the terms and conditions of the Loan
Agreement, as amended, and all of the other Existing Financing Agreements are
hereby reaffirmed and shall continue in full force and effect as therein
written.

 

(c)                                  Third Party Rights.  No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings.  The headings of any paragraph of
this Second Amendment are for convenience only and shall not be used to
interpret any provision hereof.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Modifications.  No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                    Governing Law.  This Second Amendment
shall be governed by and construed in accordance with the laws of the State of
New York applied to contracts to be performed wholly within the State of New
York.

 

(g)                                 Counterparts.  This Second Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission or PDF shall be deemed
to be an original signature hereto.

(Signature Page Follows)

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

 

BORROWERS:

 

 

 

 

 

CROCS, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

CROCS RETAIL, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

CROCS ONLINE, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

JIBBITZ, LLC

 

 

 

 

 

By:

/s/ Ken Chaplin

 

Name:

Ken Chaplin

 

Title:

Manager

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

BITE, INC.

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

PNC BANK, NATIONAL ASSOCIATION, As

 

Lender and as Agent

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------